Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Cancellation
The cancellation of claim 3 has been made of record.


Claim Objections
Claims 13, 20 are objected to because of the following informalities:  
Claim 13, line 1, “the shield” lacks antecedent basis.
Claim 20, line 1, “the outer should contact” lacks antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 11-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over KANDA et al. US 20180026401 a1 in view of DE 102010035424 A1 (herein referred to as DE424).
	In reference to claim 1, KANDA teaches an electrical connector (fig. 5), comprising: an inner signal contact (310); an outer shielding contact (40), wherein the outer shielding contact comprises a crimping portion (660) including a first crimp wing (left 660) and a second crimp wing (right 660) bendable towards each other to attach the outer shielding contact to a cable (70) such that ends of the first crimp wing and the second crimp wing extend towards each other when the outer shielding contact is attached to the cable; and a cover (560) for covering a braid or a protective layer (750) of the cable (70) arranged underneath the ends of the crimp wings (left/right 660) when the connector is attached to the cable (70), wherein the outer shielding contact (40) comprises a first outer contact part (60) and a second outer contact part (50) both formed as half shells (i.e. 60 is a lower shell and 50 is an upper shell, both assembled together form the shell 40; fig. 3) which together form the outer shielding contact (40), the first outer contact part (60) forming the first (left 660) and second (right 660) crimp wings and the second outer contact part (50) forming the cover (560) and wherein the inner signal contact (310; fig. 5)  is connected to respective conductors or wires (720; fig. 5) of the cable (70).
	However KANDA does not teach wherein the inner signal contact is connected to respective conductors or wires of the cable via laser welding.
	DE424 teaches of wherein the contact (16; fig. 4) is connected to respective conductors or wires (28; fig. 4) of the cable via laser welding (22; fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of DE424, as taught by DE424 page 4, lines 49-53, in order to use laser welding to improve the quality of the crimp connection through measuring, evaluating and monitoring laser welding parameters.
 	In reference to claim  2, KANDA teaches wherein the cover is formed of sheet metal.  
In reference to claim  4, KANDA teaches wherein the first outer contact part (60) or the second outer contact part (50) is generally formed as a half shell.
In reference to claim  5, KANDA teaches wherein the first outer contact part (60) or the second outer contact part (50) is formed from sheet metal.
In reference to claim  6, KANDA teaches wherein the first crimp wing (left 660) defines a first peripheral front face (A; image below) and the second crimp wing (right 660) defines a second peripheral front face (B; image below) corresponding to the first peripheral front face.

    PNG
    media_image1.png
    330
    529
    media_image1.png
    Greyscale

In reference to claim  7, KANDA teaches wherein the first peripheral front face comprises a step portion and the second peripheral front face comprises a corresponding step portion.

    PNG
    media_image2.png
    413
    693
    media_image2.png
    Greyscale


In reference to claim 8, KANDA teaches wherein the cover (560) has an arcuate shape.
In reference to claim  11, KANDA teaches a connector assembly, comprising: the electrical connector according to claim 1; and a shielded cable (70) attached to the crimping portion of the outer shielding contact.
In reference to claim  12, KANDA teaches the cable (70) comprises two inner wires (710; fig. 5) and an outer shield (750; fig. 5) and wherein the cover (560) is in direct contact with the outer shield (see fig. 6 where 560 abuts 750).
In reference to claim  13, KANDA teaches the shield is formed as a braid (pertaining to 752; fig. 12.  [0062] See line 13 which says 752 is made of braided conductor).
In reference to claim  14, KANDA teaches wherein the two inner wires are twisted one about the other (see 714; fig. 4).
In reference to claim  15, KANDA teaches wherein the two inner wires are arranged parallel with one another (see fig. 4).
In reference to claim  17, KANDA teaches wherein the first crimp wing (left 660) and the second crimp wing (right 660) are configured to touch each other when the connector is attached to the cable.  
In reference to claim  18, KANDA teaches wherein peripheral front faces (i.e the distal end of A and the Distal end of B; image below) of the first crimp wing and the second crimp wing are configured to touch each other when the connector is attached to the cable.

    PNG
    media_image3.png
    311
    530
    media_image3.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA et al. US 20180026401 A1 in view of DE 102010035424 A1 (herein referred to as DE424) as applied to claim 1 above, further in view of Saito et al. US 9831615.
	In reference to claim  9, KANDA substantially teaches the invention as claimed.
However KANDA does not teach wherein the first crimp wing or the second crimp wing are provided with openings for welding the first crimp wing or the second crimp wing to the cover.
Saito teaches an opening (32B; fig. 16) in a first component (32) for welding (W; fig. 16) the first component to a second component (37B).  Using the teachings of Saito to modify KANDA to arrive at the results of claim 9 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Saito, as taught by Saito col. 10, lines 1-7, improves the welding process by allowing smaller laser power to be used to carry out welding.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA et al. US 20180026401 A1 in view of DE 102010035424 A1 (herein referred to as DE424) as applied to claim 1 above, further in view of Schauer US 20030092321 A1.
In reference to claim 16, KANDA substantially teaches the invention as claimed.
However KANDA does not teach an outer crimping tube or shrink tube is arranged around the
crimping portion.
Schauer teaches a shrink tube (10; fig. 4) is arranged around the crimping portion (9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to use the teachings of Schauer, as taught by Schauer [0023], lines 3-8, in
order to add further support by pressing against the crimping portion and aid users with identifiable
markings on its outer surface.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA et al. US 20180026401 A1 in view of DE 102010035424 A1 (herein referred to as DE424) as applied to claim 1 above, further in view of Walsh et al. US 20110220408 A1.
In reference to claim 19, KANDA substantially teaches the invention as claimed.
However KANDA does not teach wherein the first crimp wing and the second crimp wing are
welded together when the electrical connector is attached to the cable.
Walsh teaches a welding the first crimp wing and the second crimp wing (left and right wings of
tube 45; fig. 3) together [0058]. Using the teachings of Walsh to modify KANDA to arrive at the result of
claim 19 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to use the teachings of Walsh, as taught by Walsh [0058], lines 13-15, in
.


Allowable Subject Matter
Claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         01/18/2022